ORDER
PER CURIAM.
Defendants, Ray Statler and Denise Statler, appeal from the judgment of the trial court enjoining them from operating vehicles on a proposed racetrack in Madison County, Missouri.
We have reviewed the record on appeal and find that the judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no prece-dential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).